DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2019 and 1/7/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 20 objected to because of the following informalities:  typo of duplicate “:”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 9-10, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ritter US 9,668,412 B2.
As to claim 1, included method claim 9, and non-transitory computer readable medium claim 18, Ritter discloses a harvesting apparatus [Ritter: Fig. 1 #100] comprising: 
a harvester [Ritter: Fig. 1 #106]; 
a multi-segment header coupled to the harvester [Ritter: Fig. 2 #144, #146, #148], the multi-segment header including at least one segment having multiple states of operation including an operational state and a non-operational state [Ritter: 0051-0090 e.g., lifting a segment high enough off the ground is a non-operational state.]; 
positioning machinery configured to selectively position each of the at least one segment in one of the multiple states of operation [Ritter: 0051-0090 describes changing the hydraulic pressure to lift the outer sections to add downward force to the middle segment #146.]; 
a display [Ritter: #169]; 
a memory storing instructions [Ritter: 0061]; and 
a controller coupled to the memory, the display, and the positioning machinery, the instructions, when executed by the controller [Ritter: 0061], configure the controller to: 
selectively position, using the positioning machinery, each of the at least one segment in one of the multiple states of operation [Ritter: 0051-0090 describes changing the hydraulic pressure to lift the outer sections to add downward force to the middle segment #146.]; 
determine, for each of the at least one segment, the respective one of the multiple states of operation for that segment [Ritter: 0051-0090 the controller determines the pressure/height of the outer segments and that determines in part the pressure of the inside segment #146]; and
 present, on the display, the determined respective states of operation for each of the at least one segment [Ritter: 0122 e.g., stopped due to load exceeded].
As to claim 2, Ritter discloses wherein the instructions to present configure the controller to: graphically display the respective states of operation on a display [Ritter: 0027].
As to claim 5, Ritter discloses wherein at least one of the display or the controller are remote to the harvester and the multi-segment header [Ritter: 0129].
As to claim 10, Ritter discloses wherein the presenting comprises: graphically displaying the respective states of operation on a display [ Ritter: 0027].
As to claim 16, Ritter discloses further comprising: transmitting signals between the multi-segment header and a controller configured to control the multi-segment header and present the information associated with the determined respective states of operation for each of the at least one segment [Ritter: 0129, 0051-0090].
As to claim 20, Ritter discloses wherein the program code, when executed, is operative to cause the computing device to perform the steps of:; transmitting signals between the multi-segment header and a controller configured to control the multi-segment header and present the information associated with the determined respective states of operation for each of the at least one segment [Ritter: 0129, 0051-0090].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter.
As to claim 3 and claim 11, Ritter discloses wherein the at least one segment includes a left wing segment and a right wing segment, wherein multi-segment header includes a center segment, the left wing segment rotatably coupled to the center segment, and the right wing segment rotatably coupled to the center segment, and wherein the instruction to graphically display the respective states of operation configure the controller to [Ritter: Fig 3, 0122]. Ritter does not explicitly disclose colors being used to show the status of the segments. But using colors for status is not novel (as an example, a traffic light has status linked to color) and applying it to machine segments on a display (as an example, US20190051065 uses colors for the status of air craft components) would only involve routine skill in the art. It would have been obvious to one of ordinary skill in the art to modify the display status of Ritter to have a picture with colors to indicate height as it would merely involve using the existing device and modifying the output to include a picture that depicts the real-world device and a color scheme like a gradient from green to red to denote the load/height/level of operation of the segment on the display would be an obvious decision to make for a display given colors and pictures are easy to understand green typically means good and red typically means bad.

Claim 4 and claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter in view of Koch US 2020/0296899 A1.
As to claim 4 and claim 12, Ritter dose not explicitly disclose a graphical display of a harvester. However, Koch discloses further comprising: a graphical user interface (GUI) configured to depict a harvester image and multiple regions adjacent the harvester image, each of the multiple regions corresponding to a respective one of the multiple segments of the multi-segment header [Koch: Figs. 5-10 the smaller graphics labeled 82 and 84 and the unlabeled similar portions.]. It would have been obvious to one of ordinary skill in the art at the time of filling to modify the display of Ritter to have a graphical picture of the harvester with space to the side as shown in Koch as it merely involves using a known device in a known way with predictable results for the benefit of user understanding. 

Claim 6-8, 13-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter in view of Farah US 2017/0109395 A1.
As to claim 6 and claim 13 and claim 18, Ritter does not disclose postion based data. Farah discloses further comprising a global positioning system (GPS) receiver coupled to the controller and wherein the instructions further configure the controller to [Farah: 0107 GPS]: store the determined respective states of operation for each of the at least one segment over a time period [Farah: 0103 implement data]; obtain from the GPS receiver GPS coordinates associated with the harvester over the time period [Farah: all the sensor inputs described through Farah are used to make the yield map]; and generate a coverage map depicting segments in an operational state in a first manner and segments in a non-operational state in a second manner different from the first manner over time; wherein the instructions configuring the controller to present comprises instructions to configure the controller to: graphically display the coverage map [Farah: 0096]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inputs of Ritter to include GPS of Farah as it can be used to make decisions from a historical perspective at a location to improve yield as Farah suggest throughout.
As to claim 7 and claim 14 and claim 19, Ritter does not disclose using historical data. Farah discloses further comprising a yield sensor, wherein the instructions further configure the controller to: obtain from the yield sensor, yield information associated with the harvester over the time period; and generate a yield map depicting yield information over time along with segment state of operation; wherein the instructions configuring the controller to present comprises instructions to configure the controller to: graphically display the yield map [Farah: 0099, 0047, 0108 e.g., configuration and implement data is stored. And the yield may be displayed on maps 0096]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inputs of Ritter to include historical data of Farah as it can be used to make decisions from a historical perspective at a location to improve yield as Farah suggest throughout.
As to claim 8 and claim 15, Ritter does not disclose measuring the crop yield. Farah discloses wherein the yield sensor is a mass flow sensor [Farah: 0145]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inputs of Ritter to include mass flow of Farah as it can be used to make decisions from a historical perspective at a location to improve yield as Farah suggest throughout.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20190110404 A1 a draper header for a combine, the draper header including an attachment frame adapted for attachment to the combine. A harvesting assembly includes a plurality of sections and a plurality of belts operable to feed crop material into the combine. The draper header is operable in a first mode that allows the plurality of sections to float relative to the attachment frame for ground following during harvesting, and in a second mode in which the attachment frame is raised to lift and support the harvesting assembly to be spaced above the ground. A hydraulic leveling system includes at least one leveling actuator. A valve is operable in response to the movement of the draper header into the second mode to direct pressurized hydraulic fluid into the at least one leveling actuator to automatically level the plurality of sections of the harvesting assembly when in the second mode.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665